Case 1:21-cv-20499-CMA Document 8 Entered on FLSD Docket 03/11/2021 Page 1 of 3



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                    )
MIKE DONOVAN,                                       )
CHINEDU ERNESTO,                                    )
WAYNE SCHNEIDER,                                    )
LAVAR PETERS,                                       )
TIMOTHY SHIPE,                                      )       Case No: 1:21-cv-20499
DYLAN JORGENSEN,                                    )
CORTEZ NATHAN,                                      )
And                                                 )
BLAKE RATCLIFF,                                     )
                                                    )
       Plaintiff                                    )
v.                                                  )
                                                    )
Officers John Doe I-VIII, in their official         )
Capacities,                                         )       JURY TRIAL DEMANDED
                                                    )
       Defendants.                                  )
                                                    )
_____________________________________/


                                          STATUS REPORT
         COMES NOW, Plaintiffs Mike Donovan, Chinedu Ernesto, Wayne Schneider, Lavar

 Peters, Timothy Shipe, Dylan Jorgensen, Cortez Nathan, and Blake Ratcliff, by and through

 undersigned counsel, and files this Status Report pursuant to this Court’s Order. (ECF 7.)

     1. On February 4, 2021, Plaintiffs filed their Complaint. (ECF1.)

     2. This Court held a Status Conference on February 11, 2021, to inquire about Plaintiff’s

         efforts to identify the John Doe Defendants, at which Conference, this Court Ordered that

         this status report be filed. (ECF 7.)

     3. On February 11, 2021, Plaintiffs submitted an open records request by mail under

         Florida’s Sunshine law to Oliver S. Spicer, Jr., Public Records Custodian of the Miami-
                                                                                          1|Page
Case 1:21-cv-20499-CMA Document 8 Entered on FLSD Docket 03/11/2021 Page 2 of 3



       Dade Police Department.

    4. On March 3, 2021, the Miami-Dade Police Department opened a public records request

       on their system and invited the undersigned counsel to enroll in that system.

    5. Astrid Arizmendi, a Police Records Technician with the Miami-Dade Police

       Department requested additional information from the undersigned counsel by email on

       March 8, 2019.

    6. Plaintiff provided the additional information requested to Ms. Arizmendi by email on

       March 9, 2019.

    7. Plaintiff’s request is currently listed as in progress on the Miami-Dade Records request

       portal. Plaintiff expects a prompt response and will immediately amend the complaint to

       identify the officers currently listed as John Doe Defendants upon receipt of same.

       Respectfully submitted this 11th day of March 2021,

                                                    /s/ Dallas S. LePierre
                                                    Dallas S. LePierre
                                                    FL. Bar No. 101126

  NDH LLC
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  404-254-0442/ 404-935-9391 FAX
  dlepierre@ndh-law.com




                                                                                         2|Page
Case 1:21-cv-20499-CMA Document 8 Entered on FLSD Docket 03/11/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that I have served a true and correct copy of the foregoing with the

  Clerk of Court using the CM/ECF system which will automatically send email notification of

  such filing to all counsel of record.

         Respectfully submitted this 11th day of March 2021,


                                                     /s/ Dallas S. LePierre
                                                     Dallas S. LePierre
                                                     FL. Bar No. 101126


  NDH LLC
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  404-254-0442/ 404-935-9391 FAX
  dlepierre@ndh-law.com




                                                                                           3|Page
